Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to software per se.
Claim(s) 1 recites a system comprising firmware, an OS, payload, and an embedded controller. It does not comprise hardware according to the Spec. As such, the noted claim(s) is/are drawn to software per se. It is suggested that “a processor” is recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamlin et al. (US 9589121 B2).

Hamlin discloses: 
A system for secure processing of intra-processor data comprising: 
firmware (fig 1: 112) configured to operate on a processor (105); (col 5, ln 4-7: The various software and/or firmware modules have varying functionality when their corresponding program code is executed by processor(s) 105)

an operating system (116) configured to operate on the processor; (col 5, ln 4-7: The various software and/or firmware modules have varying functionality when their corresponding program code is executed by processor(s) 105)

payload (BIOS/UEFI 114) configured to operate on the processor; and (col 5, ln 1-5: BIOS 114 comprises additional functionality associated with unified extensible firmware interface (UEFI), and can be more completely referred to as BIOS/UEFI 114 in these embodiments; col 10, ln 57-58: the receipt of the OS payload 330 triggers processor 105 to bypass loading of POA firmware 220.)

an embedded controller (210) coupled to the firmware (220, 255), the operating system and the payload (250), wherein the embedded controller is configured to enable messaging between the firmware, the operating system and the payload. (claim 12: triggering the embedded controller to activate the user authenticated wake-up cycle comprises the firmware further configuring the authentication sub-system to: transmit a payload stored in the secure storage from the authentication device to the operating system) [examiner’s note: EC communicates by issuing a command to activate the user authenticated wake-up cycle.]

Claim(s) 12 is/are rejected as being the method implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 9589121 B2) in view of GOPAL et al. (US 20160019116 A1).

Hamlin discloses:
2. The system of claim 1 wherein the firmware is configured 
However, Hamlin does not explicitly disclose, while GOPAL teaches:
to monitor a hardware system to detect a potential error. (claim 20: the firmware further configures the embedded controller to:… in response to the first BIOS payload not being stored to the memory device, set a hardware failure flag)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine EC communicating to F/W of Hamlin with F/W communicating to EC of GOPAL. One of ordinary skill in the art would have been motivated to do so in order to notify a hardware failure. (GOPAL: par 62)

Modified Hamlin discloses:
The system of claim 2 wherein the firmware is configured 
However, Hamlin does not explicitly disclose, while GOPAL teaches:
to generate a message to the embedded controller to report the potential error. (claim 20: the firmware further configures the embedded controller to:… in response to the first BIOS payload not being stored to the memory device, set a hardware failure flag)

4. The system of claim 3 wherein the embedded controller is configured to transmit the message to the operating system. (abstract: the embedded controller to activate a user authenticated wake-up cycle to provide power to the other components of the information handling system such that the information handling system activates an operating system.) [examiner’s note: EC communicates to OS.]

5. The system of claim 3 wherein the embedded controller is configured 
However, Hamlin does not explicitly disclose, while GOPAL teaches:
to transmit the message to the payload. (par 39: The embedded controller 150 queries the BIOS recovery device 250 for a corresponding BIOS payload.)

Claim(s) 13-16 is/are rejected as being the method implemented by the system of claim(s) 2-5, and is/are rejected on the same grounds.

Claim(s) 6, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 9589121 B2) in view of Andrews et al. (US 20160350166 A1).

Hamlin discloses:
6. The system of claim 1 wherein the operating system is configured 
However, Hamlin does not explicitly disclose, while Andrews teaches:
to monitor a hardware system (client device 102; par 34) to detect a potential error. (par 31: Meanwhile, pre-OS services may include enabling a service OS to provide customer automated assistance, using built-in remediation scripts to help diagnose and remediate the device; par 36)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BIOS/UEFI of Hamlin with BIOS/UEFI of Andrews. One of ordinary skill in the art would have been motivated to do so in order to detect and resolve an error. (Andrews: par 31)

8. The system of claim 6 wherein the embedded controller is configured to transmit the message to the firmware. (claim 12: triggering the embedded controller to activate the user authenticated wake-up cycle comprises the firmware)

Claim(s) 17, 19 is/are rejected as being the method implemented by the system of claim(s) 6, 8, and is/are rejected on the same grounds.

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 9589121 B2) in view of Andrews et al. (US 20160350166 A1), and further in view of GOPAL et al. (US 20160019116 A1).

Modified Hamlin discloses:
9. The system of claim 6 wherein the embedded controller is configured
However, Hamlin does not explicitly disclose, while GOPAL teaches:
to transmit the message to the payload. (par 39: The embedded controller 150 queries the BIOS recovery device 250 for a corresponding BIOS payload.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine EC communicating to F/W of Hamlin with F/W communicating to EC of GOPAL. One of ordinary skill in the art would have been motivated to do so in order to notify a hardware failure. (GOPAL: par 62)

Claim(s) 20 is/are rejected as being the method implemented by the system of claim(s) 9, and is/are rejected on the same grounds.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 9589121 B2) in view of Joshi et al. (US20190243660A1).

Hamlin discloses:
10. The system of claim 1 wherein the embedded controller is configured 
However, Hamlin does not explicitly disclose, while Joshi teaches:
to perform a diagnostic service. (par 43: EC 107 may flag the event as a custom power-up condition, and may inform UEFI firmware (e.g., flash 109A) of the request to load a diagnostic to directly run various tests (e.g., LCD, memory, fan, etc.) for detection of hardware errors.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine EC communicating to BIOS/UEFI of Hamlin with EC communicating to UEFI firmware of Joshi. One of ordinary skill in the art would have been motivated to do so in order to detect hardware errors (Joshi: par 43)

Allowable Subject Matter
Claim(s) 7, 11, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113